INVESTMENT SUB-ADVISORY AGREEMENT This Investment Sub-Advisory Agreement (the “Agreement”) is made and entered into as of January 19, 2017 by and among Griffin Capital Credit Advisor, LLC, a Delaware limited liability company (the “Adviser”), BCSF Advisors, LP, a Delaware limited partnership (the “Sub-Adviser”), and Griffin Institutional Access Credit Fund, a Delaware statutory trust (the “Fund”), solely as a party with respect to Sections 1 and 4 hereof. WHEREAS, the Adviser acts as the investment adviser to the “Fund” pursuant to that certain Investment Advisory Agreement, dated as of January 19, 2017, by and between the Adviser and the Fund (the “Advisory Agreement”); WHEREAS, the Fund is a closed-end management investment company, registered under the Investment Company Act of 1940, as amended (the “1940 Act”), that has elected to operate as an interval fund pursuant to Rule 23c-3 under the 1940 Act; WHEREAS, each of the Adviser and Sub-Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”); and WHEREAS, the Adviser, subject to the approval of the Board of Trustees of the Fund (the “Board”), desires to retain the Sub-Adviser to assist the Adviser in rendering certain investment management services to the Fund as described herein, and the Sub-Adviser is willing to render such services; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1. Engagement and Obligations of Sub-Adviser. The Adviser hereby appoints and retains the Sub-Adviser to act as a sub-adviser to the Adviser and to provide the following services for the period and on the terms and conditions set forth in this Agreement. a. Services. The Sub-Adviser agrees to perform the following services (the “Services”): i.
